Title: To George Washington from Friedrich Adolph von Riedesel, 21 June 1783
From: Riedesel, Friedrich Adolph von
To: Washington, George


                  
                     Sir!
                     Sorel June 21st 1783
                  
                  I beg leave hereby to introduce Lieutt D’anier of the Brunswick Troops and to request Your Excellency will permit Him to have Passports to go to New York, by land and return by the same route, on business which only concerns the interior and particular œconomy of the Troops I have the honor to command: The Pacific situation of Publick affairs emboldens me to make this request and suspend farther apology that I may seize the occasion, before my departure from this Continent, of congratulating with Your Excellency on the blessed return of Peace—to wish every union and prosperity to the two Countries and You, Sir, every personal happiness and domestic enjoyment it can produce.  I have the honor to be With all deference and high Esteem Sir Your Excellencys most obedient and very humble Servant
                  
                     Riedesel
                     
                  
               